IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

JEFF S. PEARSON,
Plaintiff,
v. : Civ. No. 18-1137-LPS

ANDREW M. SAUL, Commissioner of
Social Security Administration,'

Defendant.

 

Jeff S. Pearson, Wilmington, Delawate.
Pro Se Plaintiff
David C. Weiss, United States Attorney for the District of Delaware, Wilmington, Delaware.

Heather Benderson and Margaret W. Reed, Special Assistant United States Attorneys, Office of the
General Counsel, Philadelphia, Pennsylvania.

Enric P. Kressman, Regional Counsel, and M. Jared Littman, Assistant Regional Counsel, Office of
the General Counsel, Social Security Administration, Philadelphia, Pennsylvania.

Attorneys for Defendant

MEMORANDUM OPINION

March 16, 2020
Wilmington, Delaware

 

" Andrew Saul was sworn in as the Commissioner of Social Security on June 17, 2019. Pursuant to
Federal Rule of Civil Procedure 25(d), Andrew Saul is substituted for Nancy A. Berryhill, Acting
Commissioner of Social Security, who was named as the defendant in this suit.
e_\

ST U.S. District Judge:
I. INTRODUCTION

Plaintiff Jeff S. Pearson (“Pearson” or “Plaintiff”), who appears pro se,’ appeals the decision
of Defendant Andrew M. Saul, Commissioner of Social Security (“the Commissioner” or
“Defendant”), denying his for application for a period of disability and disability insurance benefits
(“DIB”) under Title II of the Social Security Act, 42 U.S.C. §§ 401-34. The Court has jurisdiction
pursuant to 42 U.S.C. § 405(g).

Pending before the Court are the parties’ cross-motions for summary judgment. (D.I. 12,
14) Plaintiff seeks reversal and an award of benefits or, in the alternative, remand for consideration
of additional medical evidence. (D.I. 137 at 9) The Commissioner requests that the Court affirm
the decision denying Plaintiffs claim for DIB. (D.I. 15 at 20) For the reasons stated below, the
Court will deny Plaintiffs motion for summary judgment and will grant Defendant’s motion.
Il. BACKGROUND

A. Procedural History

On March 17, 2011, Plaintiff filed an application for DIB benefits that was closed on
January 20, 2012, following Plaintiffs failure to appear at a requested administrative hearing on
January 12, 2012. (DI. 8-3 at 5-6) On September 5, 2014, Plaintiff protectively filed a second Title
IT application for DIB, alleging disability beginning on December 31, 2009 due to liver disease, high
blood pressure, lumbar disc herniation, and aseptic necrosis hip. (D.I. 8-2 at 27; D.I. 8-5 at 4, 5; DI.
8-7 at 10) The claim was denied on March 12, 2015 and, upon reconsideration, on July 21, 2015.

(D.I. 8-4 at 2-5, 7-11) Plaintiff filed a request for hearing on July 27, 2015. (D.I. 8-4 at 12-13) On

 

? Plaintiff is a former practicing attorney. (D.I. 8-7 at 11)

1
June 15, 2017, a hearing was held before an Administrative Law Judge (“ALJ”), at which Plaintiff
and an impartial vocational expert (“VE”) testified. (D.I. 8-2 at 42-82) On August 23, 2017, the
AL] issued his decision, finding that Plaintiff has the severe impairments of degenerative changes of
the lumbar spine with disc herniation and right hip avascular necrosis, but was not disabled within
the meaning of the Social Security Act. (Id. at 27-34) Plaintiff filed a request for review by the
Appeals Council, which was denied on July 25, 2018, and the ALJ’s decision became the final
decision of the Commissioner. (D.I. 8-2 at 2-4)

On August 1, 2018, Pearson commenced this action, seeking judicial review of the AL)’s
decision. (D.I. 2) Pearson moved for summary judgment on March 6, 2019 (D.I. 12) and the
Commissioner filed a cross-motion for summary judgment on March 14, 2019 (D.I. 14).

B. Factual History

Plaintiff has past relevant work as an attorney. In seeking DIB, Plaintiff asserted that he was
unable to work because of his medical conditions. (D.I. 8-7 at 10) As an attorney, Plaintiff reported
that he did research, prepared reports, met with clients, and attended court proceedings. (Id. at 24)
He prepared his own meals, performed light cleaning and laundry, drove and went out alone, and
shopped in stores. (Id. at 36-37) He reported that he could pay attention for one hour at a time and
could finish what he started. ([d. at 39) He could do little or no lifting, no squatting or bending,
could not walk or stand for any length of time, and found sitting uncomfortable. (Id)

1. Medical History, Treatment, and Conditions

Plaintiffs application states that he could no longer work because of his disability beginning
December 31, 2009. (D.I. 8-5 at 4; 8-7 at 10) On September 23, 1994, when Plaintuff was 31, he
was involved in a motor vehicle accident. (D.I. 8-15 at 21) When seen by Murray D. Robinson
M.D. (“Dr. Robinson”) on October 24, 1994, Plaintiffs symptomatology was that of a traumatic

disc herniation at L4-5 and L5-S1, resulting from the motor vehicle accident. ([d) Plaintiff was
2
treated conservatively with rest, analgesics, and muscle relaxants. (Id.) A December 29, 1994 MRI
of the lumbar spine revealed stable findings but indicated degenerative changes and disc herniation.
(D.1. 8-9 at 2, 3) Plaintiff was reevaluated in November 1995, having completed epidural steroid
injections without significant relief. (Id. at 20) In January 1996, Plaintiff was referred for evaluation
for possible percutaneous discectomy, with the referral noting that a recent MRI demonstrated a
right central to right sided disc herniation at L4-L5 along with disc degeneration at L5-S1. (Id. at 19)
Years later, on April 17, 2003, Plaintiff saw Dr. Robinson and related doing well since his last visit
until approximately two weeks prior, when he had recurrent severe back pain radiating into the right
leg. (Id. at 18) A February 2002 MRI revealed mild progression of degenerative changes when
compared with prior films from 1994 and 1995. (Id) Plaintiff was prescribed Vicoprofen, and Dr.
Robinson recommended that Plaintiff consider another series of epidural steroid injections. (Id)

A November 19, 2010 hip x-ray report stated that the appearance of an abnormal femoral
head suggested it may represent an area of aseptic necrosis and that an MRI might be helpful. (D.L
8-9 at 4)

In August 2013, Plaintiff presented at Christiana Care with complaints of chest pain,
subsequently assessed as secondary to alcohol withdrawal syndrome. (D.I. 8-9 at 5-52) Upon
admission, Plaintiff reported that he “ambulates well without any support” and was “active with all
activities of ... daily living.” (Id at 51) A September 23, 2013 examination by Gaurav Jain, M.D.
(“Dr. Jain”) found Plaintiff had a normal gait, normal motor strength, normal sensory, and normal
coordination. (Id at 55) Plaintiff was assessed with abnormal liver enzymes. ([d.) Plaintiff was seen
by Stephen Boone, M.D. (“Dr. Boone”) on September 3, 2013, with complaints of right hip and left
leg pain. (D.I. 8-10 at 52) Plaintiff provided a “long history of lumbar back pain 2/2 L4/L5 disc
herniation as well as right hip aseptic necrosis. Since the early 1990s he has been seeing orthopedic,

pain management and other physicians and has essentially been on pain medicine for the past twenty

3
years. He has also received epidural injections in the past.” (Jd at 53) Plaintiff reported that he had
taken no pain medication for six months to a year, because his physician had moved, and, since
then, drank heavily to ease his pain. (id) When Plainuff was seen by Dr. Boone on November 5,
2013, he reported that he usually walked unassisted, occasionally used a cane, and his pain had
improved with a newly-prescribed pain medication. ([d. at 49)

On February 4, 2014, Plaintiff presented to R. Bruce Lutz, M.D. (“Dr. Lutz”) with
complaints of right hip pain relieved by prescribed medication and rest. (Id. at 2) Plaintiff stated
that the pain radiated to the lumbar spine. (Id.) Medical notes indicate that Plainuff had a history of
lumbar disc problems but was “currently not needing treatment for back.” (Id) Dr. Lutz referred
Plaintiff to James Zurbach, M.D. (Dr. Zurbach”) who recommended a right hip replacement due
to right hip osteoarthrits. (Id. at 4-6) Plaintiff underwent right hip replacement on August 28, 2015.
(D.I. 8-11 at 35-64) In post-operative notes, Plaintiff reported rare pain and, one month following
surgery, Plaintiff reported that he was “biking with no issue.” (D.I. 8-13 at 11, 13) Physical therapy
was not needed. (Id. at 13)

On July 7, 2015, Plaintiff was evaluated by Dr. Zurbach for moderate to severe left hip pain.
(D.I. 8-13 at 6) Plaintiff provided a history of gradual onset of left hip pain for approximately four
years. (Id.)

Plaintiff was seen by Dr. Zurbach on December 8, 2015, with complains of lumbar spine
pain and numbness. (D.I. 8-12 at 14) Plaintiff stated the symptoms were chronic, traumatic, and
occurred constantly. (Ud) Plaintiff described the symptoms as moderate and the pain as sharp,
piercing, and aching, but it did not radiate. (Id.) Plaintiff provided a history that his last lower back
injection was seven to eight years earlier and physical therapy about ten years ago, with no relief. (Id.

at 16) A December 2015 MRI showed mild to moderate disc bulging. (id. at 40-41) Plaintiff was
assessed with lumbar stenosis, lumbar radiculitis, and lumbar pain. (Id. at 16) The plan was to refer
Plaintiff to physical therapy. (a)

Plaintiff underwent left hip replacement surgery in January 2016. (D.I. 8-11 at 57-58) When
he was seen on December 13, 2016, Plaintiff reported that he was doing well, felt stable, denied
sharp pain or dysfunction, and had achy pain with increased use. (D.I. 8-15 at 10)

2. Medical Consultants and Assessments

On January 5, 2012, Louise M. Diehl, CRNP (“Diehl”) completed a medical source
statement of ability to do work-related activities (physical). (D.I. 8-15 at 24-28) Diehl indicated that
Plaintiff could frequently lift/carry up to 10 pounds and occasionally lift/carry up to 20 pounds. (Id
at 24) Diehl determined that Plaintiff was limited to sitting for one hour at a time for a total of six
hours in an eight-hour workday, and standing/walking for 20 minutes at a time for a total of two
hours in an eight-hour workday. ({d.) Diehl noted that Plaintiff used a cane to ambulate and the
cane was medically necessary. (Id) Diehl determined that Plaintiff could perform activities like
shopping; travel without a companion for assistance; ambulate without a wheelchair or 2 canes; use
public transportation; prepare a simple meal and feed himself; care for his personal hygiene; and
sort, handle, and use paper/files. (fd. at 28) On May 10, 2012, Diehl prepared a medical
certification that Plaintiff could not work any full-time job. (Jd. at 31)

On March 11, 2015, State agency medical consultant, Darrin Campo, M.D. (“Dr. Campo”)
conducted an RFC assessment and concluded that, through Plainuff's March 2013 date last insured,
Plaintiff could occasionally lift 20 pounds and frequently lift 10 pounds and stand/walk 4 hours and
sit about 6 hours in an 8-hour workday. (D.I. 8-3 at 19-23) On July 21, 2015, State agency medical
consultant, Vinod K. Kataria, M.D. (“Dr. Katara”) reviewed Plaintiff's file and affirmed Dr.

Campo’s findings. (Id. at 300-10)
On December 13, 2016, Dr. Zurbach completed a form for Plaintiff to obtain a disability
parking ID placard and checked boxes on the form that Plaintiff was severely limited in his ability to
walk. (D.I. 8-14 at 22-23)

On December 27, 2016, Brian Perry, M.D. (“Dr. Perry”) completed a Division of Social
Services health assessment form and concluded that Plaintiff was unable to work for 12 months or
more because of his back and hip conditions. (Id at 20-21) Dr. Perry opined that Plaintiff was
limited to lifting 15 pounds and could not sit or stand up to four hours, but he was able to complete
his daily living activities independently. (Id. at 21)

2. The Administrative Hearing
a. Peatson’s Testimony

Plaintiff was born on October 16, 1963. (D.I. 8-2 at 52) He has a driver’s license but does
not drive much. (Id. at 53) He lives independently. (Id. at 52-53) Plaintiff, an attorney, testified
that he closed his law practice in 2009-10 because he could no longer perform the work and “began
to feel that [his] increasingly deteriorating physical condition” began to pose a danger to clients, that
he might make a mistake, and that he was not providing “the proper zealous representation.” (Id. at
55, 57) Plaintiff testified that all income post-2009 was for either fees based upon work he had
performed in 2009 or earlier or referral fees from other attorneys for personal injury cases. (Id)

Plaintiff testified that he was injured in a motor vehicle accident in 1994, had an MRI in
1995, and was able to tolerate the pain because he was a lot younger then. (Id at 58) Plaintiff has
taken pain medication, injections, physical therapy — everything. (Id. at 59) Plaintiff testified that he
could not work due to intractable pain. (Id. at 57) He has advanced, non-operable spinal stenosis
which is painful, back spasms, radiculopathy, and numbness radiating down his leg. (Id)

Plaintiff has had three hip replacements and they have marginally improved the pain, but

they are still quite painful. (Id) The right hip surgery in 2014 went reasonably well, while the left
6
hip surgery in January 2016 had a longer period of recovery and then requited a second implant. (Id.
at 63-67)

Plaintiff testified that he began receiving mental health care in October 2016. (Id at 75) He
has been on Lexapro since November 2006.’ (Id)

The ALJ questioned Plaintiff about the time from from 2009 to 2013. Plaintiff testified that
during this time, he could sit for 45-60 minutes and stand for 20 minutes at a time. (Id. at 67-69)
He can walk one block, but not at a reasonable pace. (Id. at 69) With lifting, Plaintiff testified that
he tries to keep it at ten pounds or less, and can occasionally lift up to 20 pounds. (Id. at 70)

b. Vocational Expert’s Testimony

The VE was given a hypothetical of a 53 year-old person, with a college education, past
work experience as an attorney, who can engage in sedentary exertion, cannot push or pull on leg
controls, can occasionally climb ramps and stairs if there is a handrail, can never climb ladders,
ropes, or scaffolds, cannot do any dangerous balances, can occasionally balance, stoop, kneel,
crouch, and crawl, can have no more than occasional exposure to vibration, and cannot work
around unprotected heights or dangerous unshielded machinery. (Id. at 78-79) The AL] asked if
such a person could perform Plaintiff's past work, either as he performed it, or as generally
performed in the national economy. (Id. at 79) The VE responded that the hypothetical person
would be capable of performing the past work as described by the DOT, but not as performed. (Id.
at 79) Next, the ALJ asked if the VE’s answer would change if the ALJ added that the person would
need to alternate sitting or standing for comfort every 20 minutes to half-hour. (Id at 79-80) The

VE responded that her answer would not change. (Id. at 80) However, the ALJ testified that if the

 

> Plaintiff's DIB application does not claim disability due to mental health issues.

7
individual was off-task 15 percent of the workday or week, the individual could not perform any

jobs. (Id. at 80) Finally, the VE testified that an individual who had the added limitation of a

combination of sitting, standing, and walking over the course of an eight-hour workday of less than

eight hours could not perform Plaintiffs past relevant or any other competitive work. (Id.)

C.

The ALJ’s Findings
On August 23, 2017, the ALJ issued the following findings (D.I. 8-2 at 27-41):

The claimant last met the insured status requirements of the Social Security Act on
March 31, 2013.

The claimant did not engage in substantial gainful employment during the period
from his alleged onset date of December 31, 2009 through his last insured date of
March 31, 2013. (20 C.F.R. 404.1571 et seq.).

Through the date last insured, claimant has the following severe impairments:
degenerative changes of the lumbar spine with disc herniation and right hip avascular
necrosis. (20 C.F.R. 404.1520(c)).

Through the date last insured, the claimant did not have an impairment or
combination of impairments that met or medically equaled the severity of one of the
listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C-F.R.
404.1520(d), 404.1525 and 404.1526).

After careful consideration of the entire record, the ALJ found that, through the date
last insured, the claimant had the residual functional capacity to perform a range of
sedentary work as defined in 20 C.F.R. 404.1567(a) except he could not push and/or
pull leg controls. He also had the following nonexertional limitations: occasionally
climb ramps and/or stairs if a handrail was present; never climb ladders, ropes, or
scaffolds; never perform dangerous balancing, such as on beams, but otherwise
occasionally balance; occasionally stoop, kneel, crouch, and crawl; occasionally be
exposed to vibration; and never work around unprotected heights or dangerous,
unshielded machinery. Additionally the claimant needed to alternate between sitting
and standing at 20 to 30 minute intervals throughout the workday.*

 

* Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or
carrying articles like docket files, ledgers, and small tools. Although a sedentary job is defined as one
which involves sitting, a certain amount of walking and standing is often necessary in carrying out
job duties. Jobs are sedentary if walking and standing are required occasionally and other sedentary
criteria are met. 20 C.F.R. § 404.1567(a).
6. Through the date last insured, the claimant was capable of performing past relevant
work as an attorney (DOT 110.107-010) as generally performed. This work did not
require the performance of work-related activities precluded by the claimant’s
residual functional capacity. (20 C.F.R. 404.1565).

7. The claimant was not under a disability, as defined in the Social Security Act, at any
time from December 31, 2009, the alleged onset date, through March 31, 2013, the
date last insured. (20 C.F.R. 404.1520(8).

III. LEGAL STANDARDS

A. Motion for Summary Judgment

“The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a). The moving party bears the burden of demonstrating the absence of a genuine issue
of material fact. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 n.10 (1986). A
patty asserting that a fact cannot be — or, alternatively, is — genuinely disputed must be supported
either by citing to “particular parts of materials in the record, including depositions, documents,
electronically stored information, affidavits or declarations, stipulations (including those made for
the purposes of the motions only), admissions, interrogatory answers, or other materials,” or by
“showing that the materials cited do not establish the absence or presence of a genuine dispute, or
that an adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P.
56(c)(1)(A) & (B). If the moving party has carried its burden, the nonmovant must then “come
forward with specific facts showing that there is a genuine issue for trial.” Matsushita, 475 U.S. at
587 (internal quotation marks omitted). The Court will “draw all reasonable inferences in favor of
the nonmoving party, and it may not make credibility determinations or weigh the evidence.” Reeves
v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

To defeat a motion for summary judgment, the non-moving party must “do more than

simply show that there is some metaphysical doubt as to the material facts.” Matsushita, 475 USS. at
586-87; see also Podobnik v. U.S. Postal Service, 409 F.3d 584, 594 (3d Cir. 2005) (stating party opposing
summary judgment “must present more than just bare assertions, conclusory allegations or
suspicions to show the existence of a genuine issue”) (internal quotation marks omitted). However,
the “mere existence of some alleged factual dispute between the parties will not defeat an otherwise
properly supported motion for summary judgment;” a factual dispute is genuine only where, “the
evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). “If the evidence is merely colorable, or is not
significantly probative, summary judgment may be granted.” Id. at 249-50 (internal citations
omitted); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (stating entry of summary judgment
is mandated “against a party who fails to make a showing sufficient to establish the existence of an
element essential to that party’s case, and on which that party will bear the burden of proof at tral”).

B. Review of the ALJ’s Findings

The Court must uphold the Commissioner’s factual decisions if they are supported by
“substantial evidence.” See 42 U.S.C. § 405(g); Monsour Med. Cir. v. Heckler, 806 F.2d 1185, 1190 (3d
Cir. 1986). Regardless of “the meaning of ‘substantial’ in other contexts, the threshold for such

evidentiary sufficiency is not high.” Brestek v. Berryhill, __U.S.

—F

139 S. Ct. 1148, 1154 (2019).
Substantial evidence has been defined as “more than a mere scintilla.” Ventura v. Shalala, 55 F.3d
900, 901 (3d Cir. 1995) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “It means — and
means only — such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Biestek, 139 S. Ct. at 1154. The Commissioner’s findings of fact, if supported by
substantial evidence, are conclusive. 42 U.S.C. § 405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406
(3d Cir. 1979). To determine whether a finding is supported by substantial evidence, however, the

district court must review the record as a whole. See 5 U.S.C. § 706.

10
The Third Circuit has explained that “a single piece of evidence will not satisfy the
substantiality test if the [Commissioner] ignores, or fails to resolve, a conflict created by
countervailing evidence. Nor is evidence substantial if it is overwhelmed by other evidence —
particularly certain types of evidence (¢.g., that offered by treating physicians) — or if it really
constitutes not evidence but mere conclusion.” Kent v. Schweiker, 710 F.2d 110, 114 Gd Cir. 1983).
Thus, the inquiry is not whether the Court would have made the same determination but, rather,
whether the Commissioner’s conclusion was reasonable. See Brown v. Bowen, 845 F.2d 1211, 1213 d
Cir. 1988).

In determining whether substantial evidence supports the Commissioner’s findings, the
Court may not undertake a de novo review of the Commissioner’s decision and may not re-weigh
the evidence of record. See Monsour, 806 F.2d at 1190. The Court’s review is limited to the evidence
that was actually presented to the ALJ. See Matthews v. Apfel, 239 F.3d 589, 593-95 3d Cir. 2001).
However, evidence that was not submitted to the ALJ can be considered by the Appeals Council or
the District Court as a basis for remanding the matter to the Commissioner for further proceedings,
pursuant to the sixth sentence of 42 U.S.C. § 405(g). See Matthews, 239 F.3d at 592. “Credibility
determinations are the province of the ALJ and only should be disturbed on review if not supported
by substantial evidence.” Gonzalez v. Astrue, 537 F. Supp. 2d 644, 657 (D. Del. 2008) G@nternal
quotation marks omitted). Where the AL)’s findings of fact are supported by substantial evidence, a
court is bound by those findings, even if the court would have decided the factual inquiry differently.
See Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

IV. DISCUSSION
A. Disability Determination Process
Title II of the Social Security Act, 42 U.S.C. § 423(a)(1)(D), “provides for the payment of

insurance benefits to persons who have contributed to the program and who suffer from a physical

11
or mental disability.” Bowen v. Yuckert, 482 U.S. 137, 140 (1987). A “disability” is defined for
purposes of DIB as the inability to do any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in death or which has
lasted or can be expected to last for a continuous period of not less than 12 months. See 42 U.S.C.

§ 423(d)(1)(A). A claimant is disabled “only if his physical or mental impairment or impairments are
of such severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work which exists in
the national economy.” 42 U.S.C. § 423(d)(2)(A); see also Barnhart v. Thomas, 540 U.S. 20, 21-22
(2003).

In determining whether a person is disabled, the Commissioner is required to perform a
five-step sequential analysis. See 20 C-F.R. § 404.1520; Plummer v. Apfel, 186 F.3d 422, 427-28 3d
Cir. 1999). Ifa finding of disability or nondisability can be made at any point in the sequential
process, the Commissioner will not review the claim further. See 20 C.F.R. § 404.1520(a)(4).

At step one, the Commissioner must determine whether the claimant is engaged in any
substantial gainful activity. See 20 C.F.R. § 404.1520(a)(4)(1) (mandating finding of nondisability
when claimant is engaged in substantial gainful activity). If the claimant is not engaged in substantial
gainful activity, step two requires the Commissioner to determine whether the claimant is suffering
from a severe impairment or a combination of impairments that is severe. See 20 C.F.R.

§ 404.1520(a)(4)(i) (mandating finding of nondisability when claimant’s impairments are not severe).
If the claimant’s impairments are severe, the Commissioner, at step three, compares the claimant’s
impairments to a list of impairments that are presumed severe enough to preclude any gainful work.
See 20 C.F.R. § 404.1520(a)(4) (Git); Phammer, 186 F.3d at 428. When a claimant’s impairment or its

equivalent matches an impairment in the listing, the claimant is presumed disabled. See 20 C.F.R.

12
§ 404.1520(a)(4) (iii). If a claimant’s impairment, either singly or in combination, fails to meet or
medically equal any listing, the analysis continues to steps four and five. See 20 C.F.R. § 404.1520(e).
At step four, the Commissioner determines whether the claimant retains the residual

functional capacity (“RFC”) to perform his past relevant work. See 20 C.F.R. § 404.1520(@)(4)(@v)
(stating that claimant is not disabled if claimant is able to return to past relevant work); Plummer, 186
F.3d at 428. A claimant’s RFC is “that which [the] individual is still able to do despite the limitations
caused by his or her impairment(s).” Fargnoh v. Halter, 247 F.3d 34, 40 (3d Cir. 2001). “The claimant
bears the burden of demonstrating an inability to return to [his] past relevant work.” Pl/ammer, 186
F.3d at 428.

If the claimant is unable to return to his past relevant work, step five requires the
Commissioner to determine whether the claimant’s impairments preclude him from adjusting to any
other available work. See 20 C.F.R. § 404.1520(g) (mandating finding of nondisability when claimant
can adjust to other work); Plummer, 186 F.3d at 428. At this last step, the burden is on the
Commissioner to show that the claimant is capable of performing other available work before
denying disability benefits. See Phzmmer, 186 F.3d at 428. In other words, the Commissioner must
prove that “there are other jobs existing in significant numbers in the national economy which the
claimant can perform, consistent with [his] medical impairments, age, education, past work
experience, and [RFC].” Id. In making this determination, the ALJ must analyze the cumulative
effect of all of the claimant’s impairments. See id. At this step, the ALJ often seeks the assistance of

a VE. See id

B. Issues Presented
Plaintiff raises the following issues: (1) whether the ALJ erred in holding that Plaintiff's claim

did not meet or equal the criteria for a listed impairment under the Code of Federal Regulations;

13
(2) whether there is substantial evidence in the record to support the AL]’s determination of no
disability; and (3) whether the AL) erred in failing to apply the “treating physician rule” in his
consideration of the medical evidence offered in support of disability. (D.I. 13 at 2) The
Commissioner seeks summary judgment on the grounds that: (1) substantial evidence supports the
AL)’s decision that Plaintiff was not disabled at the time his date last insured expired; (2) the period
involving Pearson’s subsequent deterioration in his condition is not before the Court; and

(3) Plaintiffs conclusory arguments are without merit. (D.I. 15 at 12, 15)

Cc. Listed Impairments

Plaintiff contends that the ALJ erred in finding that he did not meet or equal the criteria for
a listed impairment. Conversely, Defendant responds that the AL) properly found that Plainuff did
not meet a listed impairment.

At Step Three of the sequential analysis, the ALJ considered Listings 1.04 and 1.02. The
Listings streamline the decision-making process by identifying claimants whose impairments are so
sevete that they may be presumed to be disabled. See 20 C.F.R. § 404.1525(a). The Listings define
impairments that would prevent a claimant from performing any gainful activity, not just substantial
gainful activity, and, therefore, the medical criteria contained in the Listings are set at a higher level
than the statutory standard for disability. See Suilivan v. Zebley, 493 U.S. 521, 532 (1990).

| Consequently, a claimant has the burden of proving a presumptively disabling impairment by
presenting medical evidence that meets all of the criteria of a listed impairment or is equal in severity
to all of the criteria for the most similar listed impairment. See 20 C.F.R. § 404.1526.

Plaintiff does not indicate which subsection he relies upon, but argues that “radiographic
evidence established the avascular necrosis of his right hip by 2012 at the latest,” that the limitations
resulting from the combined effect of night hip and low back injuries were documented in a 2012

residual functional capacity form, and the form establishes the presence of physical findings for the
14
AL] to make a finding of disability. (D.I. 13 at 4) Plaintiff’s reliance upon avascular necrosis and
the requirements of Listing 1.04 and 102 is misplaced. These Listings consider musculoskeletal
impairments of the joint and spine as opposed to avascular necrosis, which is the death of bone
tissue due to lack of blood supply.’

The ALJ considered Listing 1.04 and Listing 1.02 and explained that Plaintiff's conditions
did not meet the criteria of either listing. (D.I. 8-2 at 30) To meet Listing 1.04 — disorders of the
spine — Plaintiff must establish a disorder such as a herniated nucleus pulposus, spinal arachnoiditis,
spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis, or vertebral fracture, resulting
in compromise of a nerve root (including the cauda equina) or the spinal cord, in conjunction with
criteria set forth in three additional subsections. See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04 9] A
through C. In considering Listing 1.04, the ALJ found that the record did not contain evidence of
nerve root compression, spinal arachnoiditis or lumbar spinal stenosis that resulted in
pseudoclaudication prior to the date last insured (.e., March 31, 2013) and, therefore, Plaintiff did
not meet the requirements for Listing 1.04.

In considering Plaintiff's right hip condition and Listing 1.02 — major dysfunction of a joint
— the ALJ noted there was no evidence the condition resulted in the inability to ambulate effectively
and, that in August 2013, approximately five months after the date last insured, Plaintiff ambulated
normally and was active and independent in activities of daily living. (D.I. 8-2 at 30) The “B”
criteria of Listing 1.02 requires the impairment to cause an “inability to ambulate effectively,” 20

C.F.R. Pt. 404, Subpt. P, App. 1, § 1.02, ff] A., B, which is defined as an “extreme limitation of the

 

> Avascular necrosis is the death of bone tissue due to a lack of blood supply and can lead to tiny
breaks in the bone and the bone’s eventual collapse. See https://www.mayoclinic.org/diseases-
conditions /avascular-necrosis/symptoms-causes/syc-20369859 (last visited Mar. 6, 2020).

15
ability to walk .. . that interferes with the individual’s ability to independently initiate, sustain, or
complete activities [that does not] permit independent ambulation without the use of a hand-held
assistive device(s) that limits the functioning of both upper extremities,” 20 C.F.R. Pt. 404, Subpt. P,
App. 1, § 1.00, § B.2.b. In addition, the Regulations state that the inability to walk without the use of
a walker or two crutches or two canes constitutes an inability to ambulate effectively, zd. at
1.00(B)(2)(b) (2); the use of one cane to walk is not sufficient, see, ¢.g., Jones v. Berryhill, 681 F. App’x
252, 255 (4th Cir. 2017); Bullock v. Commissioner of Soc. Sec. 277 F. App’x 325, 328 (Sth Cir. 2007);
McClave v. Colvin, 2014 WL 4060030, at *9 (M.D. Pa. Aug. 15, 2014).

As discussed, the AL] found that Plaintiffs hip condition did not meet the criteria of Listing
1.02. Plaintiff argues that in 2012, his limitations were documented by his physicians. Presumably
Plaintiff refers to the medical source statement of ability to do work related activities prepared by
Nurse Practitioner Diehl. (D.I. 8-15 at 24-28) Diehl’s assessment, however, does not indicate that
Plaintiff required two canes, as required under the Listing. Notably, contrary to Diehl’s 2012
assessment, during a November 2013 office visit with Dr. Boone, Plaintiff indicated that he usually
walked unassisted, occasionally used a cane, and Dr. Boone observed that Plaintiff walked without
assistance during the office visit. (D.I. 8-10 at 49)

In his decision, the ALJ stated that he considered whether Plaintiffs impairments, both
singly and in combination, met or medically equaled the requirements of any of the impairments set
forth in Listing 1.04 and 1.02, and found they did not. Despite Plaintiff's arguments to the contrary,
substantial evidence supports the AL)’s finding that Plaintiff did not meet the criteria for Listings
1.04 and 1.02.

D. Treating Physician Rule

Plaintiff argues that the application of the “treating physician rule” directs a finding of

disability in his favor. Presumably, Plaintiff refers to the assessment of Nurse Practitioner Diehl.

16
The ALJ gave Diehl’s January 2012 assessment limited weight and her May 2012 assessment minimal
weight. (D.I. 8-2 at 32-33) Plaintiff also makes references to treating physicians Dr. Perry and Dr.
Zurbach.

Where the “ALJ provide[s] sufficient reasons for the weight given to the evidence from each
of the treating physicians,” “in most cases a sentence or [a] short paragraph will ‘probably suffice’ to
support an ALJ’s decision.” Sponheimer v. Commissioner of Soc. Sec., 734 F. App’x 805, 807 (3d Cir.
2018). Under the Regulations, a nurse practitioner is not considered an “acceptable medical source,”
and falls within the category of “other sources” as defined by 20 C.F.R. 404.1513(d).° See McGowan
v. Astrue, 2013 WL 693234 at *7 (E.D. Tenn. Feb. 8, 2013) (explaining that nurse practitioner may be
relied upon to assess severity of impairments). “A treating source’s opinion is not entitled to
controlling weight if it is ‘inconsistent with the other substantial evidence in [the] case record.”
Scouten v. Commissioner Soc. Sec., 722 F. App’x 288, 290 (3d Cir. 2018) (alteration in original) (quoting
20 C.F.R. § 404.1527(c)(2)).

Although Diehl is not an “acceptable medical source within the meaning of the regulations,
20 C.F.R. 404.1513, the AL] considered her assessments. In assigning her assessments less than
controlling weight, the ALJ cleatly explained his reasons. See ¢.9., Salles v. Commissioner of Soc. Sec., 229
F. App’x 140, 148 (3d Cir. 2007). The ALJ afforded limited weight to Diehl’s January 2012
assessment based on finding it was not support by other medical evidence, that there were no

examination notes from Diehl during the relevant time-frame, other examination records contained

 

® For claims filed on or after March 27, 2017, a licensed advanced practice registered nurse, or other
licensed advanced practice nurse with another title, for impairments within his or her licensed scope
of practice and a licensed physician assistant for impairments within his or her licensed scope of
practice, are an “acceptable medical source.” See 20 C.F.R. § 404.1502(a)(7) and (8). Plaintiff filed
his DIB claim on March 17, 2011.

17
findings of normal ambulation and a nontender lower back, and there was no record evidence of a
medically determinable impairment regarding exposure to respiratory irritants and noise. (D.I. 8-2 at
32) In addition, the ALJ determined that Diehl’s January 2012 assessment supported a finding that
Plaintiff was limited in his capacities for lifting, carrying, sitting, standing, and walking. (Id. at 33)

The ALJ gave minimal weight to Diehl’s May 2012 assessment that Plainuff was unable to
work at his usual occupation or another occupation on a full-time basis given that the assessment
concerned an issued reserved for the Commissioner and did not provide any insight into Plaintiffs
specific functional limitation. (Id) It is well-established that “[t]he ALJ — not treating or examining
physicians or State agency consultants — must make the ultimate disability and RFC determinations.”
See Chandler v. Commissioner of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011) (citing 20 C.F.R.

§ 404.1527(e)(1)).

Plaintiff also argues that “dating right up until the present,” his treating physicians have
classified him as unable to do any work whatsoever in the national economy. (D.I. 13 at 6) The
ALJ considered December 2016 statements from Dr. Perry and Dr. Zurbach, both of whom treated
Plaintiff. However, he gave little weight to their statements because they were made several years
after Plaintiffs date last insured (#.¢., March 31, 2013) and appeared to incorporate limitations caused
by Plaintiff's left hip condition, which was not a medically determinable impairment during the
period at issue. (D.I. 8-2 at 33)

The December 2016 statements regarding Plaintiff's condition were provided almost three
years after the expiration of Plaintiff's insured status under Title II. Plaintiff last date insured was
December 31, 2013 and, to be eligible for DIB benefits, he had to establish that he was disabled as
of that date. See 42 U.S.C. § 423(a)(1)(A). Thus, the burden was on Plaintiff to establish, the
existence, as of that date, of an impairment “that precluded [him] from performing substantial

gainful activity for a continuous period of twelve months prior to the expiration of [his] insured

18
status.” Kelley ». Barnhart, 138 F. App’x 505, 507 (3d Cir. 2005); see also Perez v. Commissioner of Soc. Sec.,
521 F. App’x 51, 54-55 (3d Cir. 2013). It is not disputed that Plaintiff had degenerative changes of
the lumbar spine with disc herniation and right hip vascular necrosis prior to December 31, 2013.
However, records from years later are not probative as to the limiting effects of his impairments
while still insured, when those records incorporate and also rely a condition that was not a medically
determinable impairment during the period at issue.

Accordingly, the ALJ did not err in affording limited weight to the statements of Dr. Perry
and Dr. Zurbach.

E. Substantial Evidence

Plaintiff contends the substantial evidence of record compels a finding of disability, while
Defendant argues that substantial evidence supports the AL]’s decision that Plaintiff was not
disabled at the time his date last insured expired.

Plaintiff makes several arguments to support his position that the ALJ’s finding is not
supported by substantial evidence. He contends the ALJ was “deficient in obtaining complete
medical records.” (D.I. 13 at 6; 16 at 3) Plaintiff asserts that there are records (including
prescription records and a pain report) available from medical sources dating back to 2012 which
establish a finding of disability under the regulations. (D.I. 13 at 7) In his reply brief, Plaintiff states
that he used telemedicine and received a steady supply of narcotics for his condition, but does not
know if the records exist. (D.I. 16 at 3) He contends that the administrative record from his first
application for disability included records from Dr. Sharon Montes (“Dr. Montes”) from June 2009
that document his complaints of muscle spasms and chronic low back pain, but they do not appear
in the instant record, and it does not appear that they were considered by the ALJ. Plaintiff also
indicates that the Commissioner did not make an effort to obtain medical records for treatment he

received from Diehl.

19
The ALJ has a duty to develop the record. See 20 C.F.R § 404.1512(b)(1) (‘Before we make
a determination that you are not disabled, we will develop your complete medical history for at least
the 12 months preceding the month in which you file your application.”); see Stms v. Apfe/, 530 US.
103, 111 (2000) (ALJ has “duty to investigate the facts and develop the arguments both for and
against granting benefits”). In order to discharge the duty, the ALJ should “make every reasonable
effort to help [the claimant] get medical evidence from [his or her] own medical sources and entities
that maintain [his or her] medical sources evidence when [the claimant gives the SSA] permission to
request the reports.” 20 C.F.R. § 404 1512(b)(1). However, if there are no “obvious gaps” in the
administrative record, the AL] is under no obligation to seek additional information in advance of
rejecting a benefits claim. See Johnson v. Colvin, 2013 WL 4517857, at *12 (D.NJ. Aug. 23, 2013)
(citing Rosa v. Callahan, 168 F.3d 72, 79 n.5 (2d Cir. 1999)).

During the administrative hearing, Pearson had no objection to the admission into evidence
of Exhibits B-1A through B-18F. (D.I. 8-2 at 45) The ALJ asked Pearson if he was aware of any
additional evidence that was missing for the period in issue, to which Pearson responded there was a
disk created in connection with his first claim and he would like the medical exhibits from the first
claim to be a part of the record for the second claim. (Id) The ALJ agreed to Peatson’s request and
made a note to admit all prior “F exhibits.”’ (Id. at 46-47) The medical exhibits from the first claim
are found at Exhibits B-19F through B-24F and include medical records from Diehl. (See D.I. 8-2 at
40-41)

The administrative record does not contain the one-page Montes report, dated June 19,

2009, but it does contain medical records from Diehl. Despite the absence of the Montes report

 

7 During the exchange, the ALJ and Pearson specifically discussed Diehl’s May 10, 2012 medical
certification, which is found at Exhibit B23F. (Id. at 46)

20
and what Plaintiff claims are additional Diehl records, there were no “obvious gaps” in the
administrative record. Plaintiff, an attorney “who did a fair number of disability claims in his prior
work experience,” did not request assistance in securing additional medical records. Nor does the
administrative record indicate that Plaintiff notified the ALJ or Appeals Council of any outstanding
recotds. (See D.I. 8-2 at 48) Finally, while Plaintiff sought an extension of time to submit evidence
ot argument to the Appeals Council, the additional records he submitted did not speak to his
medical condition but, instead, to foreclosure proceedings. (D.I. 8-2 at 7-23; D.I. 8-4 at 57)

As previously discussed, Plaintiff must establish the existence of an impairment that
precluded him from performing substantial gainful activity for a continuous period of twelve
months prior to the expiration of his insured status. See Kelley ». Barnhart, 138 F. App’x 507.
Evidence postdating the expiration of a claimant’s insured status may shed light on his condition
during the insured period. See Christenson v. Colvin, 2013 WL 6440960, at *9 (W.D. Pa. Dec. 9, 2013)
(citing Rezlly v. Office of Personnel Mgmt., 571 F.3d 1372, 1380-1383 (Fed. Cir. 2009)). Moreover,
Plaintiff was not necessarily required to present documentary evidence predating the expiration of
his insured status in order to establish his entitlement to Title IT benefits. Id. (citing Pollard v. Halter,
377 F.3d 183, 193-94 (2d Cir. 2004)).

The final responsibility for determining a claimant's residual functional capacity is reserved
to the Commissioner. See Breen v. Commissioner of Soc. Sec., 504 F. App’x 96 (3d Cir. 2012) (citing 20
C.F.R § 404.1546(c)). The AL] specifically stated that his decision is limited to Pearson’s functional
abilities and limitations between December 31, 2009 and March 31, 2013. His decision reflects that
he considered medical evidence prior to December 31, 2009 and after March 31, 2013.

The ALJ considered the effects of Plaintiff's condition in relation to his ability to perform
work, and found that Plaintiff has the severe impairments of degenerative changes of the lumbar

spine with disc herniation and night hip vascular necrosis. The ALJ took note that Plaintiff has been
21
diagnosed with left hip osteoarthritis, but the condition was not diagnosed until February 2014,
nearly one year after the date last insured and, therefore, it was not a medically determinable
impairment during the relevant adjudicatory period.

The ALJ also noted that Plaintiff was diagnosed with hepatic cirrhosis after his date last
insured and, even if present prior to the date last insured, there is nothing in the record to suggest it
caused more than minimal functional limitations during the relevant period. The ALJ considered
Plaintiff's other conditions of hypertension and alcohol abuse and found them to be non-severe
impairments. The substantial evidence of record supports his finding that these conditions are non-
severe impairments. The record does not suggest the conditions caused more than minimal
functional limitations.

Moteover, it is clear in reading the ALJ’s decision that he thoroughly reviewed Plainuff’s
treatment history. Plaintiff argues that his lack of treatment and/or conservative care was the result
of the inability to pay for medical care and does not equate to a lack of injury. He contends that
once he began receiving treatment, the records considered by the ALJ prove the severity of his
conditions. The ALJ discussed the minimal course of medical treatment during the relevant period
compared with Plaintiffs allegations of completely disabling pain and other symptoms. As
explained in his decision, the AL] considered Plaintiffs subjective complaints of pain and reasonably
determined that they were inconsistent with the record evidence. The ALJ determined that the RFC
assessment is supported by the objective medical evidence and Plaintiff's course of medical
treatment prior to his date last insured.

The AL) noted that prior to the alleged onset date, an MRI of the lumbar spine revealed
degenerative changes and disc herniation; also, Plaintiff underwent epidural steroid injections in the
1990’s and other pain management for his condition and there is no evidence of additional injections

for the back condition between the alleged onset date and date last insured. The ALJ took further
22
note that there was little to no evidence of any symptoms or limitations related to back impairment
between the alleged onset date and date last insured. Plainuffs back was nontender and, in February
2014, medical providers indicated that Plaintiff did not need treatment for his back condition.

The ALJ also noted Plaintiffs November 2010 report of ongoing right hip pain of
approximately one year in duration and that a November 2010 x-ray revealed possible necrosis, as
well as 2013 exam notes wherein Plaintiff complained of pain in the right thigh and groin. The ALJ
noted, however, there was very little, if any, evidence of treatment for hip pain or other symptoms
related to the condition during the relevant period, and the record indicates that Plaintiff ambulated
well and was active in completing all activities of daily living. While there was hip deterioration,

_ Plaintiff did not require hip replacement surgery until more than two years after his date last insured.

In assessing Plaintiff's physical RFC, as previously discussed, the ALJ afforded limited and
minimal weight to the assessments of Diehl while also finding Diehl’s opinion supported Plaintiffs
limitations in his capacities for lifting, carrying, sitting, standing, and walking. The AL] gave some,
but not significant, weight to the opinions of the state agency medical consultants, compared the
opinions to Diehl’s assessments and Plaintiff's hearing testimony, and determined they revealed
Plaintiff was more limited than suggested by the state agency consultants. The ALJ determined,
however, that the state agency consultants’ opinions were well supported to the extent they opined
that Plaintiff can perform sedentary work. Finally, as previously discussed, the ALJ gave limited
weight to the opinions of Drs. Perry and Zurbach as they were given several years after Plaintiff's
last insured date and appeared to incorporate limitations caused by Plaintiffs later-arising left hip
condition.

The substantial evidence of record supports the RFC assessment that Plaintiff can perform a
range of sedentary work except he could not push and/or pull leg controls and has nonexertional

limitations of can occasionally climb ramps and/or stairs if a handrail was present; never climb

23
ladders, ropes, or scaffolds; never perform dangerous balancing, such as on beams, but otherwise
occasionally balance; occasionally stoop, kneel, crouch, and crawl; occasionally be exposed to
vibration; and never work around unprotected heights or dangerous, unshielded machinery.
Additionally, Plaintiff needed to alternate between sitting and standing at 20 to 30 minute intervals
throughout the workday. Plaintiff argues that he would have been found disabled had the ALJ
concluded his impairments caused him to be “off-task” for 15 percent of the workday as testified to
by the ALJ in one of the alternative hypotheticals posed to him. However, the ALJ found that
Plaintiffs medically determinable impairments could reasonably be expected to cause some
symptoms, but the allegations concerning the intensity, persistence, and limiting effects of the
symptoms were not entirely consistent with the medical and other evidence.* It is clear in reading
the ALJ’s decision that he thoroughly analyzed the medical evidence, considered the medical
opinions, and appropriately relied upon the testimony of the VE in concluding that Plaintiff is
capable of performing his past relevant work as an attorney.

Finally, Pearson refers to a finding by the U. S. Department of Education (“Department of
Education”), effective November 23, 2018, approving Plaintiff's application for discharge of a
federal student loan based upon his “total and permanent disability.” (D.I. 16 at 5) Although
findings by other agencies are not binding upon the Commissioner, the Third Circuit has stated that
they are entitled substantial weight. See Clark v. Barnhart, 206 F. App’x 211, 214 (3d Cir. 2006) (citing
Lewis v. Califano, 616 F.2d 73 (3d Cir. 1980)); 20 C.F.R. § 404.1504. In the instant case, the letter
approving Plaintiff's application advised him that his “disability date” is the date the Department of

Education received documentation of the notice of award of DIB or SSI benefits or the date

 

* On October 1, 2014, Plaintiff reported that his conditions affected his ability to concentrate, but he
could pay attention for one hour at a time and could finish what he started. (D.I. 8-7 at 39)

24
Plainuff’s physician certified Plaintiff's discharge application, depending on the type of
documentation Plaintiff provided to show that he is totally and permanently disabled. (D.I. 16-1 at
2) This information is not contained in the record. Moreover, the Department of Education’s
determination did not exist when Plaintiff filed his DIB application or when the Appeals Council
affirmed the ALJ’s decision, making it impossible for the ALJ to consider.

In light of the foregoing, the Court finds that substantial evidence supports the ALJ’s ruling,
including his evaluation of Plaintiffs RFC and conclusion that Plaintiff was not under a disability
from the alleged onset date through the date last insured.

F, Sentence Six Remand

Plaintiff also requests a Sentence Six Remand. (D.I. 13 at 7) Plaintiff contends that there
are records available from medical sources dating back to 2012, including a comprehensive pain
report and prescription records, which support a finding of disability under the Regulations and
demonstrate Plaintiff was prescribed strong opioid pain medication. (Id) Plaintiff contends that the
records are available to submit but were not available at the time of the administrative hearing. (Id)

Plaintiff contends a Sentence Six Remand is appropriate because he was recently awarded
SSI benefits on December 2, 2019 and the ALJ’s decision granting this award credits the opinions of
Dr. Perry and Dr. Cynthia Wiles (“Wiles”), supporting a finding of disability predating the March 31,
2013 date of last insured. (D.I. 22 at 1-2) Plaintiff argues that that the opinion awarding SSI
benefits fully supports Plaintiffs motion for summary judgment or at a minimum warrants a
Sentence Six Remand to consider the supplemental evidence relied upon in awarding him SSI
benefits and not considered by the AL] in denying Title II DIB benefits.

When a claimant submits evidence arising after the ALJ’s decision, that evidence cannot be
used to challenge the ALJ’s decision on the basis of substantial evidence. See Matthews, 239 F.3d at

594, Pursuant to 42 U.S.C. § 405(g), sentence six, this Court may order a remand based upon

25
evidence submitted after the AL]’s decision, but only if the evidence satisfies three prongs: (1) the
evidence is new; (2) the evidence is material; and (3) there was good cause why it was not previously
ptesented to the ALJ. See zd. at 239 F.3d at 593. “[S]ixth-sentence remand is appropriate when the
district court learns of evidence not in existence or available to the claimant at the time of the
administrative proceeding that might have changed the outcome of that proceeding.” Sudivan v.
Finkelstein, 496 U.S. 617, 626 (1990). To be material, there “must be a reasonable probability that the
new evidence would have changed the outcome” of the Commissioner’s decision. Beety-Monticell v.
Commissioner of Soc. Sec., 343 F. App’x 743, 747 (3d Cir. 2009) (quoting Szubak v. Secretary of Health and
Human Servs., 745 F.2d 831, 833 (3d Cir. 1984)).

Plaintiff does not meet the required prongs. Plaintiff has not established that the evidence
he refers to is new or material. Indeed, many of the records he refers to addressed his condition
prior to the date last insured and, therefore, were available at the time the AL) issued his decision.
Nor has Plaintiff established good cause for his failure to submit the evidence. Plaintiff provides no
reason why it the records dating to 2012 were not provided to the ALJ or why they were not
submitted with the request for review by the Appeals Council.

With regard to the award for SSI benefits, as discussed in the December 2, 2019 decision,
the evidence relied upon by the ALJ dates from December 7, 2016 through June 13, 2019 and is not
material to the DIB claim. (See D.I. 22 at 7-13; D.I. 22-1 at 3-9)” For evidence to be “material,” it
must “relate to the time period for which the benefits were denied, and . . . not concern evidence of
a later-acquired disability or of the subsequent deterioration of the previously non-disabling

condition.” Szubak v. Secretary of Health ¢» Human Services, 745 F.2d at 833.

 

” In reading the December 2, 2019 decision, it appears only one record was reviewed in both the
DIB and SSI case: a December 7, 2015 lumbar spine MRI.

26
Plaintiff was denied DIB because he did not establish disability prior to his date last insured.
As discussed, a claimant must be insured for benefits in order to obtain an award under Title II. See
42 U.S.C. § 423(a)(1)(A). However, the expiration of a claimant’s insured status does not affect his
eligibility for SSI benefits under Title XVI. See Bowen v. Galbreath, 485 U.S. 74, 76 (1988). Plaintiff
successfully established the existence of a statutory disability beginning on March 19, 2018, the date
of his SSI application. (See D.I. 22 at 12) Since Plaintiffs insured status under Title IT had expired
on March 31, 2013, he was only entitled to SSI benefits.

Plaintiff now contends the award of SSI benefits fully supports his claim for DIB. SSI
benefits were awarded based upon the severe impairments of degenerative disc disease of the
cervical and lumbar spine, bilateral neuropathy, degenerative joint disease of the left shoulder, and
obesity. (D.I. 22 at 7) The medical records supporting Plaintiff's SSI claim postdate the expiration
of his insured status by more than two and one-half years. Plaintiff's attempt to establish his
entitlement to benefits under Title II by relying on evidence of a later-acquired disability or of the
subsequent deterioration of his previously non-disabling condition is unavailing. See Szubak v.
Secretary of Health ¢» Human Services, 745 F.2d at 833; see also May v. Barnhart, 78 F. App’x 808, 813 Gd
Cir. 2003).

Plaintiff has failed to carry his burden of demonstrating that a Sentence Six remand is
warranted pursuant 42 U.S.C. § 405(g).

V. CONCLUSION

For the foregoing reasons, the Court finds that the Commissioner’s final decision was
supported by substantial evidence. Accordingly, the Court will deny Plaintiff's motion for summary
judgment (D.I. 12) and will grant Defendant’s cross-motion for summary judgment (D.I. 14).

An appropriate Order will be entered.

27
